DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement(s) (IDS) filed 7/2/20 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Specification Objections
	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested: MASS ANALYSER WITH 3D ELECTROSTATIC FIELD.

Election/Restrictions
	Applicant's election without traverse of Group I, claims 1-16, in the reply filed on 6/17/21 is acknowledged.
Status of the Application
	Claim(s) 1-18 is/are pending.
	Claim(s) 17-18 is/are withdrawn.
	Claim(s) 1-16 is/are rejected.

Claim Rejections – 35 U.S.C. § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):

    PNG
    media_image1.png
    120
    1248
    media_image1.png
    Greyscale

Claim(s) 1, 8 is/are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 1 recites “ions perform multiple turns within the mass analyser whilst drifting along the drift path, wherein each turn corresponds to a completed orbit in the 2D reference plane” but a 2D plane intersecting the 3D reference path of the specification would not provide an orbit, but a selection of points. The claim is read to refer to a completed orbit as projected in the 2D reference plane. It is 
	Claim 8 recites “three consecutive vertices of the 3D reference trajectory as projected in a plane perpendicular to the 2D reference plane” but a helical path (see [22] of the published application) would be projected onto a plane containing the axis as a sinusoidal shape with no vertices. The term is read to mean inflection points or the local maxima and minima on the axis parallel to the drift direction. 

Claim Rejections – 35 U.S.C. § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

    PNG
    media_image2.png
    158
    934
    media_image2.png
    Greyscale

Claim(s) 1-16 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Shchepunov et al. (US 20140291503 A1) [hereinafter Shchepunov] in view of Verentchikov et al. (US 20060214100 A1) [hereinafter Verentchikov].
	Regarding claim 1, Shchepunov teaches a mass analyser for use in a mass spectrometer, the mass analyser having: 
	a set of sector electrodes (see [0025) spatially arranged to provide an electrostatic field in a 2D reference plane (see e.g. [0104]) suitable for guiding ions along an orbit in the 2D reference plane, wherein the set of sector electrodes extend along a drift path that is locally orthogonal to the reference plane so that, in use, the set of sector electrodes provide a 3D electrostatic field region (see [0025,104]); and 
	an injection interface (see e.g. fig 15c, [0295]) configured to inject ions into the mass analyser via an injection opening such that the ions injected into the mass analyser are guided by the 3D electrostatic field region along a 3D reference trajectory (see e.g. fig 15c) according to which ions perform multiple turns within the mass analyser whilst drifting along the drift path (see e.g. figs 4, 9 ,14), wherein each turn corresponds to a completed orbit in the 2D reference plane (see same); 
	wherein the injection interface includes at least one injection deflector (see e.g. fig 15c: 126, [0295]) located within the mass analyser, the at least one injection deflector being configured to deflect ions injected into the mass analyser in the direction of the drift path (see x direction, fig 15c, figs 4, 9), 
	Shchepunov fails to explicitly disclose the injection interface is preferably configured so that ions guided along the 3D reference trajectory are, after injection into the mass analyser, kept adequately distant from the injection opening such that they are substantially unaffected by electric field distortions around the injection opening.
	However, the claim limitation is sufficiently broad to read on systems where ions are not substantially unaffected by the electric field distortions, and is treated as nonlimiting. Nevertheless, it is noted that it would have been obvious to a skilled artisan to adjust the construction of the injection system as was well known in the art. For example, Verentchikov teaches an ion injection system that enables the ability to avoid undesirable distortions including fringing fields (see Verentchikov, abstract, [0081]), said system comprising wherein the injection interface (see e.g. fig 6b: 61) is preferably configured so that ions guided along the [3D] reference trajectory are, after injection into the mass analyser, kept adequately distant from the injection opening (see 61 outside trap, note avoiding fringing fields, abstract) such that they are substantially unaffected by electric field distortions around the injection opening (natural result of placing injection optics outside the trap, see e.g. fig 6b, 3a,b). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Verentchikov in the system of the prior art, because a skilled artisan would have been motivated to look for ways to improve ion injection into the electrostatic trap system, and avoid distortions including fringing fields, including applying the offset injection system in the manner taught by Verentchikov.

	Regarding claim 2, the combined teaching of Shchepunov and Verentchikov teaches the injection deflector (see Verentchikov, fig 6b: 61) is configured to deflect ions injected into the mass analyser in the direction of the drift path so as to increase the distance between the 3D reference trajectory (e.g. circular 3D reference trajectory, see e.g. Shchepunov, fig 14) and the injection opening (see fig 14, and compare with fig 15; Verentchikov, fig 6).
	Regarding claim 3, the combined teaching of Shchepunov and Verentchikov teaches the at least one injection deflector is configured to deflect ions injected into the mass analyser in the direction of the drift path (see Shchepunov, figs 14,15) before those ions have completed their first half turn within the mass analyser (see Shchepunov, figs 14,15).
Regarding claim 4, the combined teaching of Shchepunov and Verentchikov teaches an extraction interface configured to extract ions out from the mass analyser via an extraction opening (required to extract ions from trap, see Shchepunov, [0093]) after the ions extracted out from the mass analyser have been guided by the 3D electrostatic field region along the 3D reference trajectory (extracted at end of the 3D path, see e.g. figs 4, see also [0093-94]); and the extraction deflector (see [0093]) is configured to deflect ions injected into the mass analyser in the direction of the drift path so as to increase the distance between the 3D reference trajectory (away from the reference trajectory for analysis) and the extraction opening (see fig 14, and compare with fig 15; Verentchikov, fig 6; note also that the selection of the ejection direction would be obvious as a routine skill in the art, and note the known co-directionality with the drift direction like in Verentchikov, fig 3a). Additionally it is noted the in a different embodiment, Verentchikov teaches using curved extraction deflector sections to avoid time aberrations, to deflect ions in the direction of a drift path (see Verentchikov, fig 3a), and it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine these teachings of the alternate embodiment to eject the ions to external detectors, in the manner taught by Verentchikov. 
	Regarding claim 5, the combined teaching of Shchepunov and Verentchikov teaches the at least one extraction deflector is configured to deflect ions injected into the mass analyser in the direction of the drift path after those ions have started their last three turns within the mass analyser (after ions have finished all their turns, see Shchepunov, [0254]).
	Regarding claim 6, the combined teaching of Shchepunov and Verentchikov may fail to explicitly disclose the at least one injection deflector is used as the at least one extraction deflector. However, the use of dual mode deflectors was well known in the art at the time the application was effectively filed. For example, Shchepunov teaches using the same initial injection and final ejection electrodes and paths (see opening in fig 15e, see Shchepunov, [0342]), and Verentchikov teaches use of myriad electrode assemblies with shared components (see e.g. Verentchikov, fig 4c, 13). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of the alternate embodiments of Shchepunov and/or Verentchikov as a routine skill in the art to provide a known effective injection and deflection configuration, and/or provide simpler or cheaper construction, including a configuration where at least one injection deflector is used later as at least one of the extraction deflectors, in the manner taught by the alternate embodiments. 
	Regarding claim 7, the combined teaching of Shchepunov and Verentchikov teaches the drift path is curved around a reference axis (see Shchepunov, fig 14), and the 3D reference trajectory includes 
	Regarding claim 8, the combined teaching of Shchepunov and Verentchikov fails to explicitly disclose the drift path is linear. However, while drift path in the application appears to refer to some 1D trajectory about which the ions orbit in a helical path, the term drift path is sufficiently broad to read on any direction in any type of trap, since the ions are drifting in an electrostatic field from all 3 directions. Therefore, the combined teaching is sufficiently broad to read on a mass analyser for use in a mass spectrometer, the mass analyser having: a set of sector electrodes spatially arranged to provide an electrostatic field (3D ES field) in a 2D reference plane (e.g. fig 15: XZ plane) suitable for guiding ions along an orbit in the 2D reference plane (multiple small orbits, as well as the complex larger orbit), wherein the set of sector electrodes extend along a drift path (Y axis) that is locally orthogonal to the reference plane so that, in use, the set of sector electrodes provide a 3D electrostatic field region (see fig 15; and 
	an injection interface configured to inject ions into the mass analyser via an injection opening such that the ions injected into the mass analyser are guided by the 3D electrostatic field region along a 3D reference trajectory (see fig 15) according to which ions perform multiple turns within the mass analyser whilst drifting along the drift path (see fig 15), wherein each turn corresponds to a completed orbit in the 2D reference plane (multiple orbits in XZ plane); 
	wherein the injection interface includes at least one injection deflector (see e.g. fig 15c: 126, [0295]) located within the mass analyser, the at least one injection deflector being configured to deflect ions injected into the mass analyser in the direction of the drift path (see Verentchikov, e.g. fig 3, through middle part of 34), wherein the injection interface is preferably configured so that ions guided along the 3D reference trajectory are, after injection into the mass analyser, kept adequately distant from the injection opening such that they are substantially unaffected by electric field distortions around the injection opening (see outside trap, note avoiding fringing fields, abstract).
	wherein the drift path is linear (see Shchepunov, fig 14), and the 3D reference trajectory includes at least five turns for which an angle measured using straight lines extending between three consecutive vertices of the 3D reference trajectory as projected in a plane perpendicular to the 2D reference plane is 30 or less (see closely spaced turns projected onto XY or YZ plane).
	Regarding claim 9, the combined teaching of Shchepunov and Verentchikov teaches a reversing deflector set (see [0078]), wherein the reversing deflector set includes one or more reversing deflectors 
	Regarding claim 10, the combined teaching of Shchepunov and Verentchikov teaches the mass analyser includes a second reversing deflector set (see [0078]), wherein the second reversing deflector set includes one or more reversing deflectors configured to reverse the direction in which ions drift along the drift path, so that ions drifting towards the second reversing deflector set are made to drift back towards the first reversing deflector set (see [0345-347]).
	Regarding claim 11, the combined teaching of Shchepunov and Verentchikov teaches the at least one injection deflector is configured to additionally operate as the second reversing deflector set (see e.g. Shchepunov, [0344], also see [0351] discussing the use of the deflector to inject ions into the desired extraction direction).
	Regarding claim 12, the combined teaching of Shchepunov and Verentchikov teaches at least one extraction deflector is configured to additionally operate as a reversing deflector set (see e.g. Shchepunov, [0344], also see [0351] discussing the use of the deflector to inject/eject ions from the desired extraction direction).
	Regarding claim 13, the combined teaching of Shchepunov and Verentchikov teaches the at least one injection deflector is configured to additionally operate the at least one extraction deflector, and as the second reversing deflector set (see e.g. Shchepunov, [0344], also see [0351] discussing the use of the deflector to inject/eject ions from the desired extraction direction).
	Regarding claim 14, the combined teaching of Shchepunov and Verentchikov teaches at least one above-mentioned deflector is positioned at a location along the 3D reference trajectory at which the 3D reference trajectory is not surrounded by sector electrodes (see Verentchikov, fig 6b,c, 3a; also note obviousness of separating deflectors into sections).
	Regarding claim 15, the combined teaching of Shchepunov and Verentchikov teaches the mass analyser includes one or more focussing lens electrodes (see Shchepunov, lenses, [0353,354]) configured to focus ions towards the 3D reference trajectory, wherein at least one above- mentioned deflector is located within a focussing lens electrode (see Verentchikov, fig 3a, 6b,c, showing deflector inside the beam volume).
	Regarding claim 16, the combined teaching of Shchepunov and Verentchikov teaches a mass spectrometer having: 

	a mass analyser according to any previous claim, wherein the injection interface is configured to inject ions produced by the ion source into the mass analyser via the injection opening such that the ions are guided along the 3D reference trajectory (see Shchepunov, fig 14); 
	an ion detector (see e.g. [0099-100]) for detecting ions produced by the ion source after the ions have been guided along the 3D reference trajectory (see [0099]).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Choi whose telephone number is (571) 272 – 2689. The examiner can normally be reached on 8:00 am – 5:30 pm M-T, and every other Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571) 272 – 2293. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES CHOI/Examiner, Art Unit 2881